Case 21-05004 Doc 38 Filed 09/13/21 Entered 09/13/21 12:01:00 Page 1 of 30

UNITED STATES BANKRUPTCY COURT

 

DISTRICT OF CONNECTICUT
BRIDGEPORT DIVISION
IN RE: : CHAPTER 7
RICHARD M. MONTZ, : CASE NO. 20-50949 (jam)
DEBTOR

CAA SPORTS LLC and CREATIVE ARTISTS _ :
AGENCY, LLC, : ADV. PROC. 21-05004 (jam)

Plaintiffs, :
v. : SEPTEMBER 13, 2021

RICHARD M. MONTZ,
Defendant.

STIPULATION

The undersigned, being all of the parties to this adversary proceeding, are engaged
in continuing settlement negotiations. The parties stipulate and agree that the pretrial
conference herein, currently scheduled for September 14, 2021, at 11:00 a.m., may be
continued, if the Court deems it appropriate, to September 28, 2021, or to such other date
and time convenient to the Court, to give the parties a further opportunity to achieve a

settlement of this matter.

  

 

 

CAA SPORTS LLC, and RICHARD M. MONTZ, Defendant

CREATIVE ARTISTS AGENCY, LLC,

Plaintiffs,

By their Attorneys, By his Attorneys, f}

PAUL, paSniNes LLP er pe SARGENT JACOBS, LEC ~

VM
Fy t

By Lad Wis £6 Ouge wm _/SAY | (Agel
Andréw Tenzer, Esq.‘ “ale ra Sargent, Esq~ |
200 Park Avenue 830 Post Road Easty. Suite 214
New York, NY 10166 Westport, CT 06880 — a

Tel: 212- Tel: 203-226-3331
Case 21-05004 Doc 38 _ Filed 09/13/21 Entered 09/13/21 12:01:00 Page 2 of 3U

CERTIFICATE OF SERVICE

I hereby certify that on September 13, 2021, service of the foregoing Stipulation
Extending Time to Respond to Complaint was accomplished through the Notice of
Electronic Filing for parties or counsel who are registered Filers and copies of the
foregoing were mailed by first class U.S. mail, postage prepaid, or, where indicated, via

email, on parties or counsel that are not registered Filers, as follows:

Holley Claiborn, Esq. (Served via email)
Trial Attorney

Office of the United States Trustee

Giaimo Federal Building

150 Court Street, Room 302

New Haven, CT 06510

Holley.L.Claiborn@usdoj.gov

United States Trustee (Served via ECF Notification)
Giaimo Federal Building

150 Court Street, Room 302

New Haven, CT 06510

United States Trustee

Richard M. Coan, Esq. (Served via ECF Notification)
Rescia & Shear, LLP

5104A Bigelow Commons

Enfield, CT 06082

Chapter 7 Trustee

Hale C. Sargent, Esq. (Served via ECF Notification)
Sargent, Sargent & Jacobs, LLC

830 Post Road East, Suite 214

Westport, CT 06880

Attorneys for the Defendant Richard M. Montz
Case 21-05004 Doc 38 Filed 09/13/21 Entered 09/13/21 12:01:00 Page 3 of 30

hsargent@sargentlaw.com

John F. Carberry, Esq. (Served via ECF Notification)
Cummings & Lockwood, LLC
Six Landmark Square

Stamford, CT 06901 Ls
Attorney for the Plaintiffs

 

 
